THEATI-ORNEYGENEEZAL
                     OFTEXAS
                       AUSTIN.    TEXAS    78711

                          November 15, 1963

Honorable William H. Hunter         Cninion NO. c-178
District Attorney
69th Judicial  District             Re:   Construction of House Bill
Dalhart, Texas                            3959 Acts 196& 58th Leg, p
                                          R.S., Ch. 327, pa 857.
Dear Mr. Hunter:
           We are in receipt  of your request for opinion regarding
our construction  of House Bill 395 of the 58th Legislature,     codi-
fied as Article  6252-14 of Vernon’s Civil Statutes.    The Commis-
sioners’ Court of Deaf Smith County is considering    the establishment
of a retirement program for county employees age 65 and desires our
opinion in connection with House Bill 395.
          House Bill   395 of the 58th Legislature      states    as follows:
           “Section 1.  It is     hereby declared to be the
     policy of the State of      Texas that Do nerson shall
     be denied the iaht to       work, to earn a living,  and
     to support himielf and      his family solely because of
     &ggo
          “Sec. 2. & agency, board, commission, depart-
     ment, or institution  of the government of the State
     of Texas, nor any gplitical  subdivision of the St-


     citizen of this Stat: be denied employment by any such
     agency, board, commission, department or institution
     or any political subdivision  of the State of Texas
     solely because of age; provided.  hovever. not,-



     not aonlv to institutions of higher education with es-
     tablished retirement rwoRramsqll (Emphasis added)
           In Section 1 of the statute in question the           Legislature
has declared it to be the policy of the State that no            person shall
be refused employment solely because of age.    Seetion          2 of the Act
places maximum and minimum limits on the State or it8            subdivisions

                                  -872-
Hon. William   H. Hunter,   page 2    (C-178)


in using age alone as a basis for denial of employment.      Since the
Commissioners~ Court of Deaf Smith County does not desire to place
the maximum age limit under sixty-five    years of age, it is clear
that they may do so within the provisions    of House Bill 395’. The
only restriction   on the maximum age limit which they must consider
in the establishment   of their retirement program 1s~ that the age
for conrnulsorg retirement cannot be under sixty-five   years.


             The CommissionersP Court of Deaf Smith County
      may establish  a retirement program for county em-
      ployees as long as the age for compulsory retirement
      is not under sixty-five   years,  Articie 6252-14,
      V.C.S.
                                     Yours very truly,
                                     WAGGONER   CARR
                                     Attorney   Gener



                                         Fred D. Ward
F'DW:wb                                  Assistant
APPROVEDs
OPINIONCOMMITTEE
W. V. Geppert, Chairman
Malcolm Quick
Mary K. Wall
James M. Strock
APPROVED
       FOR THE ATTORNEY
                      GENERAL
BYs   Stanton Stone




                                                 ..